Citation Nr: 1115218	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with major depressive disorder, rated as 30 percent disabling from January 22, 2008, and as 70 percent disabling from December 16, 2009.  

3.  Entitlement to an increased initial rating for calcified pleural plaques consistent with asbestos exposure, rated as noncompensable from March 12, 2007, and as 10 percent disabling from March 21, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to April 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for hearing loss; granted service connection for calcified pleural plaques consistent with asbestos exposure with a noncompensable evaluation assigned, effective march 12, 2007; and granted service connection for PTSD with major depressive disorder with a 30 percent disability rating assigned, effective January 22, 2008.

A June 2010 rating decision granted an increased initial rating of 70 percent for PTSD with major depressive disorder, effective December 16, 2009, and granted an increased initial rating of 10 percent for calcified pleural plaques consistent with asbestos exposure, effective March 21, 2010.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claims for a higher initial rating for PTSD with major depressive disorder and calcified pleural plaques consistent with asbestos exposure remain before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In a statement dated and received in March 2011, the Veteran requested that his videoconference hearing before the Board, scheduled for March 24, 2011, be postponed as he had recently been released from rehabilitation and would not be stable enough to drive or concentrate in the hearing.  He indicated that he was declining the videoconference hearing and would wait for a future visit by a member of the Board.

The Veteran is entitled to this hearing.  38 C.F.R. § 20.703 (2010).  Therefore, a remand is necessary to provide him with the requested hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before the Board at the RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

